I concur in the judgment. The statement, or opinion, of the trial judge in announcing the reasons for his decision on the motion for a new trial is not to be accepted as constituting the decision of the court. The grounds of the motion for a new trial included, among other things, the claim of defendant that the verdict was contrary to the evidence. The order as entered in the court minutes (Clerk's Transcript, p. 46) is a general order granting the motion. If (as may be assumed from the order as set forth in the record) the court was of the opinion that the verdict was not justified by the evidence, that fact alone requires affirmance of the order unless a clear abuse of discretion appears. (People v. Ferlin, 203 Cal. 587, 596 [265 P. 230]; People v. White, 85 Cal.App. 241, 244 [259 P. 76].) But it does not appear that the order is the result of any abuse of discretion. *Page 313